PER CURIAM.
The plaintiff below sued to recover losses caused by cashing drafts accompanied by forged cotton bills of lading, the cotton therein described not having been received by the carrier, and claimed to hold the carrier liable because during a period of years other forged bills of lading of the same character had been used under like circumstances, on which other consignees had' made advances, and thereafter through the connivance of agents of the carrier deliveries were allowed to be made upon such'forged bills, whereby it is contended that the carrier by its course of deliveries under forged and irregular bills of lading had held out all forged bills as genuine, to the plaintiff’s loss and damage. On the trial before the jury there was evidence tending to show that, after a cotton bill of lading had been forged and used as collateral for foreign drafts, the forger, having delivered to the carrier cotton of the same quantity, weights, numbers, marks, etc., obtained true bills of lading substantially identical with the forged bills, and thereafter, the true bills being suppressed, delivery was allowed to be made upon such forged bills, all with more or.less knowledge and consent on the part of inferior agents of the carrier. The case was submitted to the jury, and from an adverse verdict and judgment plaintiff sued out this writ of error. We doubt if there was sufficient evidence to warrant the submission of the case to the jury, but as it was submitted under instructions in which we find no reversible error, and as we find no error in any of the rulings admitting or rejecting evidence, the judgment of the District Court is affirmed.